           Case 4:14-cr-40028-TSH Document 436 Filed 04/23/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                       )
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
          V.                                           )
                                                       )       Criminal No. 14 CR 40028-TSH
JAMES MERRILL AND                                      )
CARLOS WANZELER,                                       )
                                                       )
                                                       )
                                                       )

   ORDER APPROVING ASSENTED TO MOTION BY CHAPTER 11 TRUSTEE OF
         TELEXFREE, LLC, et al. TO MODIFY RESTITUTION ORDER

          This matter having come before the Court on the Assented-                   Motion

filed by Stephen B. Darr, the duly appointed Chapter 11 trustee (the "Trustee") of the bankruptcy

estates        Bankruptcy Estates    of TelexFree, LLC, TelexFree, Inc., and TelexFree Financial,

Inc. in Case No. 14-40987-MSH pending in the United States Bankruptcy Court for the District

of Massachusetts (Hoffman, J.) to Modify the Restitution Order, and the United States having

assented to the relief requested in the motion, and all parties having had an opportunity to be

heard and good cause appearing therefor, it is hereby ORDERED that:

          1.     The Motion is APPROVED.

          2.     The Restitution Order entered in this action on July 11, 2017 [docket no. 367] is

hereby modified by deleting paragraph 12 in its entirety and replacing it with the following:

                 12. The Trustee shall make payments to victims on account of allowed claims in

                 the Bankruptcy Cases on a pro rata basis from the funds he receives for

                 restitution pursuant to this criminal case, provided that the Trustee may use

                 $7,500,000 of the restitution funds to reimburse the Bankruptcy Estates for the



                                                  1
           Case 4:14-cr-40028-TSH Document 436 Filed 04/23/20 Page 2 of 2



                                                             ce of his obligations under this

               Order.

          3.   Except as modified herein, the Restitution Order shall remain in full force and

effect.
        April 23
Dated: ______________, 2020                          /s/ Timothy S. Hillman
                                                     Timothy S. Hillman
                                                     United States District Judge




                                                2
